Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: _____________________


  SERVICE GUARANTEE AND SURETY COMPANY
  a/k/a THE SERVICE INSURANCE COMPANY, INC.
  a foreign corporation,

          Plaintiff,

  v.

  HENSEL PHELPS CONSTRUCTION CO.,
  a foreign corporation,

        Defendant.
  _____________________________________________/

                          COMPLAINT FOR DECLARATORY RELIEF
                                   AND RESCISSION

          Plaintiff, SERVICE GUARANTEE AND SURETY COMPANY a/k/a THE SERVICE

  INSURANCE            COMPANY,      INC.,   hereby   sue   the   Defendant,   HENSEL      PHELPS

  CONSTRUCTION CO., and allege as follows:

                                    I. JURISDICTION AND VENUE

          1.      This is an action for judgment and supplemental relief under 28 U.S.C. §§220l

  and 2202.

          2.      Subject matter jurisdiction is based upon 28 U.S.C. §1332(a)(1), diversity of

  citizenship. The parties are citizens of different states and the amount in controversy exceeds the

  jurisdictional limits of this Court.

          3.      Plaintiff, SERVICE GUARANTEE AND SURETY COMPANY a/k/a THE

  SERVICE INSURANCE COMPANY, INC. (“TSIC”), is a corporation organized and existing

  under the laws of the State of New Jersey, whose principal place of business is located in West
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 2 of 11
                                                                     CASE NO.: ______________


  Orange, New Jersey, and who is duly registered and authorized to do business in the State of

  Florida, and thus is a citizen of the State of New Jersey.

         4.      Defendant, HENSEL PHELPS CONSTRUCTION CO. (“HPC”) is a corporation

  organized and existing under the laws of the State of Delaware, whose principal place of

  business is located in Greeley, Colorado, and thus is a citizen of the States of Delaware and

  Colorado.

         5.       The amount in controversy exceeds Seventy-Five Thousand and 00/100 Dollars

  ($75,000.00), exclusive of interest, costs and attorneys’ fees, and this Court otherwise has

  jurisdiction over the subject matter hereof.

         6.      Venue is proper in this Court because the contract at issue in this case was to be

  performed in Miami, Miami-Dade County, Florida.

         7.      All conditions precedent to the filing of the instant action have occurred or have

  otherwise been waived.

                                  II. GENERAL ALLEGATIONS

         8.      On or about October 11, 2017, HPC, as general contractor, and Inclan Painting &

  Waterproofing Corp. d/b/a Inclan Construction (“Inclan Painting”), as subcontractor, entered into

  a written subcontract (the “Subcontract”) to perform certain painting and wallcovering work at

  the project commonly known as the “Baptist Health Hilton Hotel & Conference Center” (the

  “Baptist Health Project”).    A true and correct copy of the Subcontract is attached hereto and

  made a part hereof as Exhibit “A”.

         9.      In or about early 2018, Inclan Painting made request upon TSIC for the issuance of

  performance and payment bonds associated with the Subcontract. Accordingly, TSIC issued a

  formal request upon HPC for a written report on the status of Inclan Painting’s performance.



                                                  -2-
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 3 of 11
                                                                     CASE NO.: ______________


         10.        On or about April 10, 2018, TSIC received a Job Status Report prepared by HPC

  and executed Matthew Wilson as HPC’s Project Manager. By the Job Status Report, HPC

  represented to TSIC that Inclan Painting was “working on schedule” and that no “complaints” had

  been rendered against Inclan Painting due to its performance. A true and correct copy of the Job

  Status Report dated April 10, 2018 is attached hereto and made a part hereof as Exhibit “B”.

         11.        In addition to completion of the Job Status Report, TSIC communicated further

  with HPC concerning Inclan Painting’s ongoing performance, specifically including but not

  limited to an exchange of e-mail communications dated May 3, 2018.               In such e-mail

  communications, HPC (by and through Matthew Wilson) confirmed that Inclan Painting had

  performed certain work to date, including but not limited to the completion of the contractually-

  required “mock ups”:

               Q.      Has Inclan completed any work?

               A.      They have painted the two mock up rooms, primed a couple
                       electrical rooms and coated some door frames. (Emphasis
                       added)

  A true and correct copy of the e-mail communications dated May 3, 2018 are attached hereto and

  made a part hereof as Composite Exhibit “C”.

         12.        As a direct and proximate result of the representations made by HPC in the Job

  Status Report, on May 22, 2018, TSIC issued a separate Performance Bond and Payment Bond.

  each bearing no. 1011FL (the “Bonds”) on behalf of Inclan Painting, as principal, and in favor of

  the HPC, as obligee, having a penal sum in the amount of $345,838.00 for the Project. True and

  correct copy of the Bonds are attached hereto and made a part hereof as Composite Exhibit “D”.




                                                 -3-
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 4 of 11
                                                                     CASE NO.: ______________


         13.    In May 2018, prior to TSIC’s issuance of the Bonds, HPC had the opportunity to

  provide TSIC with information and documentation concerning Inclan Painting’s alleged non-

  performance under the Subcontract but failed to do so.

         14.    In or about November 2018, issues arose between HPC and Inclan Painting

  concerning performance of the Subcontract. As a result, HPC issued a Notice of Default to Inclan

  Painting dated November 12, 2018, and Inclan Painting issued its response dated November 13,

  2018, refuting HPC’s allegations of default. A true and correct copy of Inclan Painting’s letter

  dated November 13, 2018 is attached hereto and made a part hereof as Exhibit “E”.

         15.    Following the exchange of such communications, on or about November 16, 2018,

  HPC reached out to TSIC to open discussions concerning the alleged performance issues between

  HPC and Inclan Painting.

         16.    TSIC attended and video-taped a site inspection at the Project on December 4,

  2018, at which time HPC’s representatives provided recorded information concerning Inclan

  Painting’s alleged non-performance under the Subcontract.        Of specific note, during such

  discussions HPC specifically acknowledged that issues with Inclan Painting’s work on the Project

  were “first noticed around May” when HPC had to “bring in another painter” to paint the

  contractually-required mock-ups because Inclan Painting never completed such work.

         17.    HPC’s statements at the Project meeting of December 4, 2018 directly contradict

  the previous representations made by HPC in the Job Status Report and e-mail communications

  dated May 3, 2018 in which HPC acknowledged that Inclan Painting had performed completed

  the contractually-required mock ups.

         18.    On December 5, 2018, HPC issued its purported Notice of Default and

  Termination to Inclan Painting, alleging Inclan Painting’s “repeated failure to provide sufficient



                                                -4-
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 5 of 11
                                                                     CASE NO.: ______________


  manpower to the project,” along with alleged “quality issues” with Inclan Painting’s performance.

  As part of such Notice, HPC purported to provide “formal notification” to TSIC that it was

  making claim under the Performance Bond. A true and correct copy of the Notice of Default and

  Termination dated December 5, 2018 is attached hereto and made a part hereof as Exhibit “F”.

         19.     As a result of TSIC’s receipt of HPC’s correspondence dated December 5, 2018 –

  and contrary to HPC’s most recent unsubstantiated claims that TSIC “failed to undertake any

  investigation” – TSIC communicated with various persons and entities, including Inclan Painting,

  in an effort to evaluate HPC’s claims.

         20.     As part of TSIC’s investigation, it scheduled a second job site inspection/meeting

  for December 11, 2018 to review HPC’s claim.

         21.     Upon further review of the Job Status Report, e-mail communications dated May

  3, 2018, and videos taken during the original site inspection on December 4, 2018, it became

  apparent to TSIC that HPC had significantly misrepresented the status of Inclan Painting’s

  performance on the Project prior to TSIC’s issuance of the Bonds, specifically including but not

  limited to HPC’s misrepresentations that the mock-ups had been provided by Inclan Painting and

  met the quality standards required of the Subcontract.

         22.     It became evident to TSIC that even before the Bond was issued, HPC was aware

  that Inclan Painting had failed to perform the basic qualifying standards to proceed (to wit: to

  provide a mock-up of the work to be performed). As a result of such conclusion, TSIC canceled

  the proposed second inspection/meeting.

         23.     On or about February 19, 2019, HPC issued its correspondence to TSIC,

  purporting to declare TSIC in breach of its obligations under its Performance Bond and making




                                                 -5-
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 6 of 11
                                                                       CASE NO.: ______________


  demand upon TSIC for performance. A true and correct copy of HPC’s correspondence dated

  February 19, 2019 is attached hereto and made a part hereof as Exhibit “G”.

         24.     On or about February 22, 2019, TSIC responded to HPC’s demand and denied

  HPC’s claim under the Performance Bond, specifically stating that:

                 Here, there can be no dispute that, prior to its issuance of the Bonds, TSIC
                 requested a status update on Inclan’s performance from HPC and that
                 HPC responded – by the Job Status Report and e-mail communications
                 dated May 3, 2018 – providing fraudulently inaccurate misrepresentations
                 that Inclan had provided the mock-ups which met the quality standards
                 required of the Subcontract. Moreover, it is beyond dispute that from
                 HPC had the opportunity in May 2018, prior to TSIC’s issuance of the
                 Bond, to provide TSIC with information and documentation concerning
                 Inclan’s alleged non-performance under the Subcontract, but failed to do
                 so, In the absence of such fraudulent misrepresentations by HPC, TSIC
                 would never have issued the Bonds. As such, Florida law provides that
                 the Bonds be rendered null and void as a result of HPC’s fraudulent

  A true and correct copy of TSIC’s correspondence dated February 22, 2019 is attached hereto and

  made a part hereof as Exhibit “H”.

                                  COUNT I – DECLARATORY RELIEF

         25.     TSIC re-alleges and re-avers the allegations of paragraphs 1 through 24 of the

  instant Complaint as if fully set forth herein.

         26.     There is a bona fide present controversy between the parties covering the rights

  and obligations of TSIC under the Performance Bond.

         27.     HPC made a false statement(s) concerning a material fact – to wit: HPC

  significant misrepresented the status of Inclan Painting’s performance on the Project prior to

  TSIC’s issuance of the Bonds, including but not limited to HPC’s misrepresentations that the

  mock-ups had been provided by Inclan Painting and met the quality standards required of the

  Subcontract.




                                                    -6-
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 7 of 11
                                                                     CASE NO.: ______________


         28.     At the time of making the misrepresentation(s), HPC either knew or should have

  known such statement(s) to be false.

         29.     At the time of making the misrepresentation(s), HPC intended that TSIC rely

  upon such false statement(s) and either knew or should have known that such statement(s) would

  induce TSIC to issue the subject Bonds.

         30.     TSIC relied upon HPC’s misrepresentation(s) in issuing the subject Bonds.

         31.     TSIC seeks a declaration that HPC has fraudulently induced TSIC to issue the

  subject Bonds and, thus, TSIC is entitled to the rescission thereof and has no obligations

  thereunder.

         32.     TSIC has retained the undersigned counsel to represent its interests in the instant

  action and is required to pay a reasonable fee for such services. Pursuant to Paragraph 6 of the

  Performance Bond and the application of the reciprocal nature of Section 57.105, Fla.Stat., TSIC

  is entitled to recover from HPC its prevailing party attorneys’ fees and costs incurred in the

  prosecution of this action.

         WHEREFORE, Plaintiff TSIC respectfully requests that this Honorable Court enter a

  judgment in its favor and against Defendant HPC: (a) finding that HPC fraudulently induced

  TSIC into issuing the subject Bonds; (b) declaring that HPC’s claim against the Performance

  Bond is barred and that TSIC has no obligations to HPC thereunder; (c) awarding TSIC its

  attorneys’ fees and costs incurred in connection with the prosecution of the instant action; and

  (d) awarding TSIC such other and further relief as this court deems necessary, just and proper

  under the circumstances.




                                                -7-
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 8 of 11
                                                                       CASE NO.: ______________


                                COUNT II – FRAUD IN THE INDUCEMENT
                                             (RESCISSION)

         33.     TSIC re-alleges and re-avers the allegations of paragraphs 1 through 24 of the

  instant Complaint as if fully set forth herein.

         34.     In inducement of HPC’s efforts to obtain bonding from TSIC, as surety, on behalf

  of Inlan Painting, as principal, HPC made a false statement(s) concerning a material fact – to wit:

  HPC significant misrepresented the status of Inclan Painting’s performance on the Project prior

  to TSIC’s issuance of the Bonds, including but not limited to HPC’s misrepresentations that the

  mock-ups had been provided by Inclan Painting and met the quality standards required of the

  Subcontract.

         35.     At the time of making the misrepresentation(s), HPC either knew or should have

  known such statement(s) to be false.

         36.     At the time of making the misrepresentation(s), HPC intended that TSIC rely

  upon such false statement(s) and either knew or should have known that such statement(s) would

  induce TSIC to issue the subject Bonds.

         37.     TSIC relied upon HPC’s misrepresentation(s) in issuing the subject Bonds.

         38.     TSIC seeks a declaration that HPC has fraudulently induced TSIC to issue the

  subject Bonds and, thus, TSIC is entitled to the rescission thereof and has no obligations

  thereunder.

         39.     TSIC has retained the undersigned counsel to represent its interests in the instant

  action and is required to pay a reasonable fee for such services. Pursuant to Paragraph 6 of the

  Performance Bond and the application of the reciprocal nature of Section 57.105, Fla.Stat., TSIC

  is entitled to recover from HPC its prevailing party attorneys’ fees and costs incurred in the

  prosecution of this action.


                                                    -8-
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 9 of 11
                                                                       CASE NO.: ______________


         WHEREFORE, Plaintiff TSIC respectfully requests that this Honorable Court enter a

  judgment in its favor and against Defendant HPC: (a) finding that HPC fraudulently induced

  TSIC into issuing the subject Bonds; (b) declaring that TSIC is entitled to rescission of the Bonds

  rendering them null, void and of no further force and effect; (c) awarding TSIC its attorneys’

  fees and costs incurred in connection with the prosecution of the instant action; and (d) awarding

  TSIC such other and further relief as this court deems necessary, just and proper under the

  circumstances.

                                COUNT III – STATUTORY FRAUD
                                            (RESCISSION)

         40.       TSIC re-alleges and re-avers the allegations of paragraphs 1 through 24 of the

  instant Complaint as if fully set forth herein.

         41.       Section 627.409, Fla.Stat., entitled “Representations in applications; warranties”

  establishes that an insurance company may avoid its obligations under a policy whenever the

  holder of the policy makes material misrepresentations in acquiring the policy:

               (1) Any statement or description made by or on behalf of an insured or
               annuitant in an application for an insurance policy or annuity contract, or in
               negotiations for a policy or contract, is a representation and not a warranty.
               Except as provided in subsection (3), a misrepresentation, omission,
               concealment of fact, or incorrect statement may prevent recovery under
               the contract or policy only if any of the following apply:

               (a) The misrepresentation, omission, concealment, or statement is
               fraudulent or is material to the acceptance of the risk or to the hazard
               assumed by the insurer.

               (b) If the true facts had been known to the insurer pursuant to a policy
               requirement or other requirement, the insurer in good faith would not have
               issued the policy or contract, would not have issued it at the same
               premium rate, would not have issued a policy or contract in as large an
               amount, or would not have provided coverage with respect to the hazard
               resulting in the loss. (Emphasis added)




                                                    -9-
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 10 of 11
                                                                        CASE NO.: ______________


         42.     In inducement of HPC’s efforts to obtain bonding from TSIC, as surety, on behalf

  of Inlan Painting, as principal, HPC made a false statement(s) concerning a material fact – to wit:

  HPC significant misrepresented the status of Inclan Painting’s performance on the Project prior

  to TSIC’s issuance of the Bonds, including but not limited to HPC’s misrepresentations that the

  mock-ups had been provided by Inclan Painting and met the quality standards required of the

  Subcontract.

         43.     The misrepresentation, omission, concealment, or statement is fraudulent or is

  material to the acceptance of the risk or to the hazard assumed by the insurer.

         44.     If the true facts had been known, TSIC in good-faith would not have: (a) issued

  the Bond; (b) issued it at the same premium rate; (c) issued the Bond in as large an amount; or (d)

  provided coverage with respect to the hazard resulting in the loss.

         45.     TSIC seeks a declaration that pursuant to Section 627.409, Fla.Stat., TSIC is

  entitled to the rescission of the Bond and has no obligations thereunder.

         46.     TSIC has retained the undersigned counsel to represent its interests in the instant

  action and is required to pay a reasonable fee for such services. Pursuant to Paragraph 6 of the

  Performance Bond and the application of the reciprocal nature of Section 57.105, Fla.Stat., TSIC

  is entitled to recover from HPC its prevailing party attorneys’ fees and costs incurred in the

  prosecution of this action.

         WHEREFORE, Plaintiff TSIC respectfully requests that this Honorable Court enter a

  judgment in its favor and against Defendant HPC: (a) finding that pursuant to Section 627.409,

  Fla.Stat., TSIC is entitled to rescission of the Bonds rendering them null, void and of no further

  force and effect; (b) awarding TSIC its attorneys’ fees and costs incurred in connection with the




                                                 - 10 -
Case 1:19-cv-21338-CMA Document 1 Entered on FLSD Docket 04/09/2019 Page 11 of 11
                                                                    CASE NO.: ______________


  prosecution of the instant action; and (c) awarding TSIC such other and further relief as this

  court deems necessary, just and proper under the circumstances.

         DATED this 9th day of April 2019.

                                              ETCHEVERRY HARRISON LLP
                                              Attorneys for TSIC
                                              150 South Pine Island Road, Suite 105
                                              Ft. Lauderdale, FL 33324
                                              Phone: (954) 370-1681
                                              Fax: (954) 370-1682
                                              etcheverry@etchlaw.com
                                              geller@etchlaw.com
                                              service@etchlaw.com

                                              By: __/s/ Edward Etcheverry
                                                  Edward Etcheverry, Fla. Bar No.: 856517
                                                  Jeffrey S. Geller, Fla. Bar No.: 63721




                                               - 11 -
